Citation Nr: 1711326	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  04-25 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114.


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel

INTRODUCTION

The Veteran had active military service from October 1977 to December 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee, which is the Agency of Original Jurisdiction (AOJ) in this matter.  

In August 2005, the Veteran testified at a Travel Board hearing.  A copy of the transcript of that hearing is of record.  The Veterans Law Judge (VLJ) who conducted the hearing has since retired from the Board.  The law requires that the VLJ who conducts a hearing on an appeal participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  Therefore the Board offered a new hearing before the VLJ currently assigned to the Veteran's appeal.  38 C.F.R. § 19.3(b).  In response, in a March 2016 statement, the Veteran indicated that she did not want a new hearing.  

In May 2016, the Board remanded the issue on appeal for additional development.  The issue has been returned to the Board for appellate consideration.  The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

The record in this matter consists of electronic claims files and has been reviewed.  New and relevant evidence has been added to the record since the November 2016 Supplemental Statement of the Case (SSOC), and has been considered pursuant to the Veteran's waiver of initial AOJ review of the evidence.  See 38 C.F.R. §§ 19.31, 20.1304(c).   



REMAND

A remand is required for additional development and medical inquiry.  

In a December 2016 statement, the Veteran indicated that additional relevant medical evidence was outstanding.  She stated that medical evidence from the VA Medical Center (VAMC), Memphis, Tennessee, addressed relevant matters such as limitations she experiences due to service-connected lupus.  She also described various ways in which others help her, indicating that she may be housebound, bedridden, or in regular need of aid and assistance.  On remand, the Veteran's updated VA outpatient treatment records must be obtained.  

The Veteran is service-connected for the following disabilities: discoid lupus erythematosus, evaluated as 100 percent disabling; bilateral flat feet with valgus deformity of the ankles, evaluated as 50 percent disabling; and chronic right ankle, evaluated as 0 percent disabling.  VA has a "well-established" duty to maximize a claimant's benefits.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  This duty requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  As such, the Board finds that a VA examination is warranted in order to determine whether or not her service-connected disabilities result in loss of use of the lower extremities, or causes her to be permanently bedridden, permanently housebound, or in need of regular aid and attendance.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  Include in the record any outstanding VA treatment records, particularly those from VAMC Memphis noted by the Veteran in her December 2016 letter.  The most recent VA treatment records in the claims file are dated in April 2015.  If any identified records are not obtainable (or none exist), the Veteran and her representative should be notified and the record clearly documented.  

2.  Schedule a VA examination to determine the severity and impact of the Veteran's service-connected lupus, bilateral flat feet with valgus deformity of the ankles, and chronic right ankle sprain.  

The examiner should address whether the service-connected disabilities result in the loss of use of both lower extremities, or causes the Veteran to be permanently bedridden, permanently housebound, or in need of regular aid and attendance.  See 38 C.F.R. §§ 3.350, 3.352 (2016).

(a)  In addressing loss of use of lower extremities: does no effective function remain other than that which would be equally well served by amputation with use of suitable prosthetic appliances?  

(b)  In addressing the issue of being housebound: is the Veteran substantially confined as a direct result of her service-connected disabilities to her dwelling and the immediate premises, and is it reasonably certain that the disability and resultant confinement will continue throughout her lifetime?  

(c)  In addressing the issue of being bedridden: must the Veteran remain in bed as the result of her service-connected disabilities?  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed bed rest for a lesser or greater portion of the day to promote convalescence or cure does not constitute being "bedridden."  

(d)  In addressing aid and attendance: is the Veteran so helpless as to be in need of regular aid and attendance from another individual?  In answering this question, the following should be considered: inability of the Veteran to dress or undress herself, or to keep herself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment.   

Any opinion or conclusion reached should be fully explained.

3.  After completion of any action deemed appropriate in addition to that requested above, the SMC issue should be readjudicated.  All evidence received since the November 2016 SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




